Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment of 7/7/2021 has been entered.  Prosecution is re-opened to allow for a question of fact to be addressed by the applicant.  Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment to the claims.  The amendments to the specification are approved. Wi, “Advanced nanofabrication technologies for making photo-response device based on emerging layered transition metal dichalcogenides”, Thesis, U. Mich., produces structures where the upper electrode is ITO and so no portion is shielded from the exposure, so there is no 102 rejection.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,23,26-28,33-34,36 and 53 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure 
Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016) (cited on IDS)teaches the formation of Bi2Te3 on Si/SiO2 substrates, using pulsed laser deposition with an KrF laser onto a substrate heated to 300 degrees C, heating at 480 degrees C, depositing polycrystalline WS2 using pulsed laser disposition with the KrF laser (experimental section, see also figure 1).  The WS2 layer formed on the Bi2Te3 layer is a trilayer and the Bi2Te3 is a quintuple layer (results section pages 7833-7834).  This was exposed to 24 mW/cm2 of 635 nm laser irradiation in its use as a photodetector (optoelectronic device) with a portion of the exposure shielded by the gold (Au) electrodes as shown in figure 2 (page 7834). Figures 3a-f show the effect of exposure on photocurrent generation with exposures of  6mW/cm2 at 370 nm, 24 mW/cm2 at 447 nm, 19 mW/cm2 at 532 nm, 34 mW/cm2 at 808 nm, 32 mW/cm2 at 1064 and 135 mW/cm2 at 1550 nm. Figures 4a-e shows the effect of different intensities of exposure up to 21.6 mW/cm2 on photocurrent generation (page 7836).  The WS2/Bi2Te3 is described at sensitive to light in the 370-1550 nm range see table 1).
	The KrF laser, 553 nm YAG and other lasers are each capable of writing information at any position. The heating to 480 degrees C is sufficient for annealing.
Upon reconsideration, the examiner holds that photodetector of Yao et al. is an optoelectronic device within the bounds of the instant specification. The heat treatment of the WS2/Bi2Se3 results in the interface being uniform in the manner of figure 1 (rightmost structure), but the subsequent exposures where a portion of the WS2/Bi2Te3 is shielded from exposure is m2 to 1 mW/m2 (0.0001-1 mW/ m2)  disclosed at [0080] of the prepub of the instant specification. These exposures range from 6-135 mW/cm2 which convert to 0.0006 mW/m2 to 0.0135 mW/m2 where the exposure is approximately 20 seconds.  The specification exemplifies 0.076 mW/m2 at [0031,0083,0093] of the prepub of the instant specification and a 90 second treatment is discussed at [0115] of the prepub and 10-30 minutes exposures are discussed with respect to figure 15. The Bi2Te3 is also discussed at a topological insulator, so the change in current flow must be accompanied by a change in the topology such as that discussed at [0105,0108] and the 0.35-0.45 recited [0083].  



Claims 1,23,26-28,33-34,36 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016).
It would have been obvious to expose the photodetector for longer periods of time. 

Claims 1,23,26-28,33-34,36 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016), in view of Wi, “Advanced nanofabrication technologies for making photo-response device based on emerging layered transition metal dichalcogenides”, 2Se3 and Bi2Te3 are known topological insulators (page 2). WSe2/ with Bi2Se3 is disclosed on page 107, 109, figure 6.5 on page 112,  page 119. 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the photo detector of structure of figure 2 and used by Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016) by replacing the WS2/Bi2Te3 with  WS2/Bi2Se3 based upon the disclosed equivalence of Bi2Se3 and Bi2Te3 as known topological insulators in Wi, “Advanced nanofabrication technologies for making photo-response device based on emerging layered transition metal dichalcogenides”, Thesis, U. Mich.
In addition to the basis above, it would have been obvious to one skilled in the art to modify the photo detector of structure of figure 2 and used by Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016) by replacing the WS2/Bi2Te3 with  WSe2/Bi2Se3 based upon the disclosed equivalence of Bi2Se3 and Bi2Te3 as known topological insulators and the demonstrated use of WSe2 together with a known topological insulator to form a photodetector in Wi, “Advanced nanofabrication technologies for making photo-response device based on emerging layered transition metal dichalcogenides”, Thesis, U. Mich.

Claims   1,23,26-28,33-34,36, 53 and 59-66 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016), in view of  Wi, “Advanced nanofabrication 2 and MoSe2/Bi2Se3 heterostructures on AlN(0001)/Si(111) substrates by molecular beam epitaxy”, Nanoscale Vol. 7 pp 7896-7905 (2015), Liu et al., “Dispersive growth and laser induced rippling of large area single layer MoS2 nanosheets by CVD on c-plane sapphire substrate”. Sci. Rep., Vol. 5, article 1175, 8 pages (2015) and Chiu et al., “Spectroscopic signatures for interlayer coupling in MoS2-WSe2 van der Waals stacking”, ACSnano Vol. 8(9) pp 9649-9656 (09-2014).
Xenogiannopoulou et al., “High-quality, large are MoSe2 and MoSe2/Bi2Se3 heterostructures on AlN(0001)/Si(111) substrates by molecular beam epitaxy”, Nanoscale Vol. 7 pp 7896-7905 (2015) (cited in IDS)teaches AlN with a 5 quintuple layer Bi2Se3 and 2 monolayers (ML) of MoSe2. (figure 1, page 7898).  See also figure 3 which teaches 3 quintuple layers of Bi2Se3/2 monolayers of MoSe2/ 3 quintuple layers of Bi2Se3.  The measurement of photoluminescence of MoSe2 using a 532 nm laser is evidenced in figure 6b. 
Liu et al., “Dispersive growth and laser induced rippling of large area single layer MoS2 nanosheets by CVD on c-plane sapphire substrate”. Sci. Rep., Vol. 5, article 1175, 8 pages (2015) teaches the formation of SL-MoS2 nanosheets formed upon a sapphire substrate.  Exposure to a 532 nm laser generated an increased roughness as shown in figure 4f (page 5).  Figures 5b,3,f teach a shift and decrease in the intensity of the photoluminescence . 
Chiu et al., “Spectroscopic signatures for interlayer coupling in MoS2-WSe2 van der Waals stacking”, ACSnano Vol. 8(9) pp 9649-9656 (09-2014) teaches the effect of interlayer coupling between MoS2 and WSe2 layers on the photoluminescence in figure 4a (page 9652). In figure 4a, going from the uncoupled state (green line, second from top) to the coupled state (red 
I would have been obvious to modify the photo detector of structure of figure 2 and used by Yao et al., “Layered-material WS2/topological insulator Bi2Te3 heterostructure photodetector with ultrahigh responsivity in the range from 370-1550 nm”, J. Mater. Chem., C Vol. 4 pp 7831-7840 (01-2016) by replacing the WS2/Bi2Te3 with the MoS2/Bi2Se3 heterostructure of Xenogiannopoulou et al., “High-quality, large are MoSe2 and MoSe2/Bi2Se3 heterostructures on AlN(0001)/Si(111) substrates by molecular beam epitaxy”, Nanoscale Vol. 7 pp 7896-7905 (2015) with a reasonable expectation of generating current based upon topological changes based upon the disclosed equivalence of Bi2Se3 and Bi2Te3 as known topological insulators and the photovoltaic response of MoS2 in chapter 4 of  Wi, “Advanced nanofabrication technologies for making photo-response device based on emerging layered transition metal dichalcogenides”, Thesis, U. Mich. and the exposure of the 3 quintuple layers of Bi2Se3/2 monolayers of MoSe2/ 3 quintuple layers of Bi2Se3 to light in Xenogiannopoulou et al., “High-quality, large are MoSe2 and MoSe2/Bi2Se3 heterostructures on AlN(0001)/Si(111) substrates by molecular beam epitaxy”, Nanoscale Vol. 7 pp 7896-7905 (2015), Liu et al., “Dispersive growth and laser induced rippling of large area single layer MoS2 nanosheets by CVD on c-plane sapphire substrate”. Sci. Rep., Vol. 5, article 1175, 8 pages (2015) and Chiu et al., “Spectroscopic 
Further, it would have been obvious to investigate the detection of higher laser powers on the coupling based upon the teachings of Liu et al., “Dispersive growth and laser induced rippling of large area single layer MoS2 nanosheets by CVD on c-plane sapphire substrate”. Sci. Rep., Vol. 5, article 1175, 8 pages (2015) evidencing the generation of defects/roughness in a molybdenum dichalcogenide layer with a 532 nm laser and the effect of roughness on coupling observed by Chiu et al., “Spectroscopic signatures for interlayer coupling in MoS2-WSe2 van der Waals stacking”, ACSnano Vol. 8(9) pp 9649-9656 (09-2014).

Claims 54 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 21, 2021